DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41, 42, 46-54, 56, 57 and 60 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being as being anticipated by Kaneko (U.S. Patent Publication No. 2015/0327631 A1).
Concerning claims 41, 42, 46-54, 56 and 57, Kaneko (631) discloses a buckle assembly (e.g., 10, see at least Figs. 1-14B) comprising:  a first buckle component (14) comprising a locked portion (22, shown in at least Fig. 2); a second buckle component (16) configured to be engaged with the first buckle component (as depicted in at least Fig. 8B, and described in at least paragraph [0047]); and an operating component (30) partially embedded in (as shown in at least Fig. 8A) the second buckle (16) component and partially (e.g., portions 34) exposed out of the second buckle component, wherein the operating component (30) is configured to be slidable (portions 34, 37 slide relative to the 16) relative to the second buckle component (16), and the operating component (30) is configured to cause disengagement (as described in at least paragraphs [0042], [0043] and [0048]) between the first buckle component (14) and the second buckle component (16) during a sliding movement (via pressing portions 34, causing sliding of portions 34 and sliding of portion 37) of the operating component (30) relative to the second buckle component (16);
(concerning claim 42) the locked portion (22) is located at a front surface (shown in at least Fig. 2) of the first buckle component (14);
(concerning claim 46) a mating hole (26a-26b) is formed on the second buckle component (16) and is configured to allow the locked portion (22) to pass therethrough (as depicted in Fig 8B);
(concerning claim 47) the second buckle (16) component comprises a locking portion (37, 36) engageable with the locked portion (22, as depicted in at least Fig. 8B);
(concerning claim 48) the locking portion (37, 36) engages the locked portion (22) along a lateral direction (defined along the section line A-A shown in Fig. 3A) of the buckle assembly when the second buckle component (16) is mated with the first buckle component (14) along a mating direction (i.e., the direction of superimposing the buckle components where 22 is received in hole 26, that results in the locked position shown in Fig. 8B), and the mating direction is substantially perpendicular to the lateral direction;
(concerning claim 49) slidable movement of the operating component (30) drives the locking portion (36, 37) to move away from the locked portion (22) to disengage the locking portion (37, 36) from the locked portion (22, as shown in Figs. 9A and 10B, and described in paragraph [0047]);
(concerning claim 50) the locking portion (37, 36) is a resilient structure (as locking portion 37, 36 is integrally formed with the single component 30, where “member 30” is described as “elastic” in at least paragraph [0039], and being “elastically deformable” in paragraph [0042] where “the elastic body portions 36 are configured to relatively easily bend” in paragraph [0042], thus being “elastically” and “relatively easily bend” defines a resilient structure);
(concerning claim 51) slidable movement of the operating component (30) resiliently deforms the locking portion (portion 36 deforms as described above) to disengage from the locked portion (22);
(concerning claim 52) the locking portion (37, 36) comprises a resilient arm (36) and a locking head (37) connected to the resilient arm (36), the locking head (37) is configured to engage with the locked portion (22, as depicted in at least Fig 8B);
(concerning claim 53) the resilient arm (36) is connected to the operating component (30) and biased to engage (as shown in Fig. 8B) the locking head (37) with the locked portion (22);
(concerning claim 54) slidable movement of the operating component (30, by pressing portion 34 which cooperate to bend arms 36, and as described in at least paragraph [0048]) deforms the resilient arm (36) and causes the locking head (37) to disengage from locked portion (22, as demonstrated in Figs. 9A and 10B, and described in paragraph [0048]);
(concerning claim 56) the locking portion (37, 36) comprises a first resilient arm (36) connected to a first unitary locking head (37) and a second resilient arm (36) connected to a second unitary locking head (37), the first unitary locking head (37) and the second unitary locking head (37) are configured to engage with the locked portion (as depicted in Figs. 8A, 8B and 10A); and
(concerning claim 57) the first unitary locking head (37) protrudes from an inner wall of the first resilient arm (36) along a lateral direction (e.g., a lateral direction extending along section-line E-E shown in Fig. 8A) and the second unitary locking head (37) protrudes from an inner wall of the second resilient arm (36) along the lateral direction (E-E), and wherein the lateral direction is perpendicular to a direction of engagement (i.e., a direction which the buckle components are superimposed upon each in an engagement direction for engagement of the buckle components to one another) between the first buckle component (14) and the second buckle component (16).
Concerning claim 60, Kaneko (631) discloses a buckle assembly (e.g., 10, see at least Figs. 1-14B) comprising:  a first buckle component (14) comprising a locked portion (22) formed as s protrusion (22) on a front surface (shown in at least Fig. 2) of the first buckle component (14); a second buckle component (16) comprising a mating hole (26) configured to receive the locked portion (22) to mate the second buckle component with the first buckle component (as depicted in at least Fig. 8B); and an operating component (30) partially embedded in (as shown in at least Fig. 8A) the second buckle (16) component and partially (e.g., portions 34) exposed out of the second buckle component, wherein the operating component (30) is configured to be slidable (portions 34, 37 slide relative to the 16) relative to the second buckle component (16), and the operating component (30) is configured to cause disengagement (as described in at least paragraphs [0042], [0043] and [0048]) between the first buckle component (14) and the second buckle component (16) during a sliding movement (via pressing portions 34, causing sliding of portions 34 and sliding of portion 37) of the operating component (30) relative to the second buckle component (16).
Allowable Subject Matter
Claims 43-45, 55, 58 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677